         Case 1:18-cr-00036-JPO Document 426 Filed 09/30/19 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      September 30, 2019

BY ECF

Honorable J. Paul Oetken
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. David Britt,
               18 Cr. 36 (JPO)

Dear Judge Oetken:

         The Government writes with regard to the requests to charge in this case. The Government
respectfully requests that the Court use substantially the same charges used in connection with the
trial of David Middendorf and Jeffrey Wada, with the addition of a materiality instruction on wire
fraud. In advance of the trial of Middendorf and Wada, the Government argued that “willfulness”
was not an element of the charged offenses. Although the Government wishes to preserve that
argument for the record, it recognizes that the Court has already rejected its position.



                                               Respectfully submitted,


                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                         by:                      /s/
                                               Martin Bell/Jordan Estes/Margaret Graham
                                               Assistant United States Attorneys
                                               (212) 637-2463/ 2543/2923

cc: Counsel of Record (by ECF)
